liBARRY, J.,
concurring with reasons.
I would distinguish Gray & Co. v. Stiles, 221 So.2d 882 (La.App. 1st Cir.1969) rather than question its validity. Gray & Co. held that a surplus line insurer is doing business within the State under authority of law and is “authorized” for purpose of La.R.S. 32:872 of the Motor Vehicle Safety Responsibility Law. See also Op.Att’y Gen. No. 90-526 (February 20, 1991), which cites Gray & Co.
This case involves the definition of “authorized” within Title 22, the Insurance Code, whereas Gray & Co. defined “authorized” under Title 32, Chapter 5, the Motor Vehicle Safety Responsibility Law. Gray & Co.’s holding is limited and does not extend to this case.
Though not specifically defined under La. R.S. 22:1406(F), an insurance company is “authorized” under the Insurance Code by virtue of its certificate of authority. A surplus line insurer is an unauthorized insurer whose contract may be procured through a licensed broker.